     Case 1:19-cv-00811-RJJ-PJG ECF No. 6 filed 10/28/19 PageID.30 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                      ___________________________________________

MATTHEW MILLER,

                   Plaintiff,                          Case No. 1:19-CV-811

v.                                                     HON. ROBERT J. JONKER

KALAMAZOO COLLEGE,

                   Defendant.
Mark S. Wilkinson (P68765)                         Rebecca L. Strauss (P64796)
PALADIN EMPLOYMENT LAW PLLC                        Blake C. Padget (P82978)
Attorney for Plaintiff                             MILLER JOHNSON
251 North Rose Street                              Attorneys for Defendant
Suite 200, PMB No. 288                             Radisson Plaza Hotel & Suites
Kalamazoo, MI 49007                                100 West Michigan Avenue, Suite 200
(269) 978-2474                                     Kalamazoo, MI 49007
                                                   (269) 226-2986

          DEFENDANT’S MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL

               Defendant, Kalamazoo College, moves to disqualify Plaintiff’s counsel in this

case. This motion is supported by the accompanying brief. In accordance with LCivR 7.1(d),

Defendant sought Plaintiff’s concurrence in this motion. Concurrence was not granted.      A

certificate of attempt to obtain concurrence is filed with this motion.

                                                  MILLER JOHNSON
                                                  Attorneys for Defendant

Dated: October 28, 2019                           By   /s/ Rebecca L. Strauss
                                                     Rebecca L. Strauss (P64796)
                                                     Blake C. Padget (P82978)
                                                  Business Address:
                                                     Radisson Plaza Hotel & Suites
                                                     100 West Michigan Avenue, Suite 200
                                                     Kalamazoo, MI 49007
                                                  Telephone: (269) 226-2986



MJ_DMS 31195024v1 50480-55
